DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/20/2022 has been entered. Claims 13, 16-20 and 23-24 have been amended, claims 1-12, 14-15 have been cancelled. Therefore, claims 13, 16-24 are now pending in the application.

Allowable Subject Matter
Claims 13 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Roether et al. (US — 2004/0195913 A1) discloses Electropneumatic Control Valve Comprising a Guide Arrangement for a Control Piston comprising:
an electric chamber (Attached figure and fig: 1) configured to receive at least one electrical and/or electronic component (6, Attached figure and fig: 1) of the electropneumatic modulator from a first side of the housing (Attached figure and fig: 1); and
a receptacle chamber (4, Attached figure and fig: 1) which is arranged opposite the electric chamber (Attached figure and fig: 1) and is configured so as to receive a relay piston (5, Attached figure and fig: 1) and a guide device (16, Attached figure and fig: 1) for guiding the relay piston from a second side, opposite the first side, of the housing (Attached figure and fig: 1),
wherein the electropneumatic modulator includes a silencer (14, Fig: 1),
wherein a diameter of a receptacle chamber floor (floor or 4) of the receptacle chamber is smaller than a diameter of a receptacle opening of the receptacle chamber (the wall of the housing 2 is wider at the end thereof than the vicinity of the receiving chamber bottom 4, where it is connected to the sealing element 3, Attached figure and fig: 1),
wherein the receptacle chamber (4) forms a piston chamber section (chamber 4 received the piston 5 and therefore formed as a piston chamber section, Fig: 1) which is formed to receive the relay piston (5) and forms a guide chamber section (section of guide sleeve 17, Fig: 1) which is formed so as to at least partially receive the guide device (17, Fig: 1), and wherein the piston chamber section adjoins a receptacle chamber floor of the receptacle chamber (Fig: 1), and the guide chamber section is arranged facing a receptacle opening of the receptacle chamber (Fig: 1), and/or a diameter of the piston chamber section is smaller than a diameter of the guide chamber section (the wall of the housing 2 is wider at the end thereof than the vicinity of the receiving chamber bottom 4, where it is connected to the sealing element 3, Fig: 1).
Roether discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the housing is formed in one piece. Therefore, Roether lacks the housing is formed in one piece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to formed the housing in one piece, since it has been held that forming in one piece an article which has formerly been formed in two piece and put together involves only routine sill in the art. (MPEP 2144.04, V. B. Making Integral).

However, prior art fails to disclose or suggest wherein the receptacle chamber is formed so as to accommodate at least one section of the silencer,
wherein a diameter of an electric chamber floor is larger than a diameter of a receptacle chamber floor, wherein the housing has a receptacle opening of the electric chamber and the receptacle chamber at each end, lying opposite a separating plate of the electric chamber and the receptacle chamber, wherein the receptacle opening of the electric chamber and the receptacle chamber have essentially an identical or approximately same diameter which recited in independent claims 13, 23 and 24. Therefore, independent claims 13, 23 and 24 are allowable. Claims 16-22 are also allowable by virtue od their dependencies from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657